UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-7726


VICTOR BERNARD PERKINS,

                  Plaintiff - Appellant,

          v.

G. ALAN DUBOIS,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:11-ct-03087-D)


Submitted:   February 23, 2012              Decided:   February 28, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Victor Bernard Perkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Victor      Bernard   Perkins     appeals      the    district     court’s

order dismissing as frivolous and for failure to state a claim

his    complaint    filed   pursuant    to    Bivens    v.    Six      Unknown    Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).                             We

have     reviewed    the    record     and    find      no    reversible         error.

Accordingly, we affirm for the reasons stated by the district

court.     Perkins v. DuBois, No. 5:11-ct-03087-D (E.D.N.C. Dec. 5,

2011).     We dispense with oral argument because the facts and

legal    contentions      are   adequately     presented         in   the    materials

before    the   court    and    argument     would   not     aid      the   decisional

process.



                                                                              AFFIRMED




                                        2